NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SEBASTIAN HURTADO HERNANDEZ,                     No.   20-72346

                Petitioner,                      Agency No. A213-080-879

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Sebastian Hurtado Hernandez, a native of Guatemala and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

         In his opening brief, Hurtado Hernandez does not challenge the agency’s

dispositive determination that his asylum application was untimely and he failed to

establish an exception to the one-year deadline. See Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not specifically raised and argued in

a party’s opening brief are waived). Thus, Hurtado Hernandez’s asylum claim

fails.

         Hurtado Hernandez also does not raise any argument challenging, and

therefore waives, the agency’s dispositive determinations that his proposed social

group of returnees with perceived wealth is not cognizable and that he otherwise

failed to establish nexus to a protected ground. See id. Thus, Hurtado Hernandez’s

withholding of removal claim also fails.

         Substantial evidence supports the agency’s denial of CAT relief because

Hurtado Hernandez failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                           2                                   20-72346
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    20-72346